Citation Nr: 0618051	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial evaluation for right (major) 
ulnar neuropathy, evaluated as 10 percent disabling from 
October 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal of an August 1999 rating 
decision issued by the Pittsburgh, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for right ulnar neuropathy, and assigned a 
10 percent evaluation, effective October 6, 1996.  The Board 
Remanded the claim in September 2003.  The claim returns to 
the Board following additional notice to the veteran.  

A Travel Board hearing before the undersigned Veterans Law 
Judge was held at the RO in August 2002.  


FINDING OF FACT

The veteran's right (major) ulnar neuropathy was manifested 
initially by total numbness of the right fifth finger and 
moderate numbness of the fourth finger, and by pain, 
beginning October 6, 1996, then by marked muscle loss of the 
interosseous muscles and use of an anti-clawing splint in 
1997, and the veteran currently complains of pain extending 
from the right little finger to the elbow, diminished 
sensation in the ulnar distribution, diminished fine motor 
movement, intermittent numbness of the thumb, second digit, 
and third digits, and there is objective weakness of the 
thumb, including for opposition.  


CONCLUSION OF LAW

The criteria for an initial 30 percent schedular rating for 
right (major) ulnar neuropathy are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.55, 4.56, 4.68, 4.124, 4.124a, Diagnostic Code 8516 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for right ulnar neuropathy was received in 
November 1996.  In the August 1999 rating decision which 
granted the claim for benefits under § 1151, the veteran was 
notified of the criteria for a 10 percent evaluation and for 
a 30 percent evaluation under Diagnostic Code (DC) 8516.  
Thereafter, the complete text of 38 C.F.R. § 4.124a, DC 8516 
was set forth in a May 2000 statement of the case (SOC).  In 
August 2002, the veteran testified before the Board.  At that 
Board hearing, the veteran's representative discussed the 
evidence required to substantiate the veteran's claim.  The 
testimony at that hearing establishes that the veteran 
received actual notice of the evidence required to 
substantiate his claim.  The veteran was notified of VA's 
duty to assist him in the development of his claim, of VA's 
duty to notify him of the evidence required to substantiate 
his claim, and was notified that VA was responsible to obtain 
records held by Federal agencies, and would assist the 
veteran to obtain other records identified by the veteran, in 
a letter issued in April 2004.  This letter also advised the 
veteran to send treatment records pertinent to his claim and 
to "submit information that is relevant to your appeal.  

The Board finds that the April 2004 notice, when considered 
together with previous information to the veteran about the 
evidence required to substantiate his claim, advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated, so the notice 
provided in the April 2004 letter meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran was afforded VA examination.  Lengthy VA clinical 
records have been obtained.  The claim was Remanded by the 
Board in September 2003, and that remand clearly advised the 
veteran of the evidence needed to substantiate his claim, as 
have the rating decision, statement of the case, and 
supplemental statements of the case issued as part of this 
appeal, in addition to several letters issued in VA's 
continuing attempts to comply with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had nearly 10 years since the claim was initially 
submitted in 1996 to present evidence and argument to support 
the claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).  

The April 2004 notice referred to above specifically 
addressed the effective date that may be assigned following a 
grant of service connection.  Moreover, since the effective 
dates assigned in an initial evaluation are based on facts 
found, the effective dates are necessarily assigned in 
accordance with what the evidence demonstrates, as was done 
in this appeal.  Further notice regarding effective dates 
could not provide him with any additional opportunity to 
present relevant evidence because such evidence would be 
identical to evidence which he has already been notified that 
he should identify or submit, i.e., the evidence upon which 
the effective date is determined is the same evidence upon 
which the determination of degree of disability is based.  
Given that the decision herein is favorable to the veteran, 
it would not be in his best interest for the claim to be 
Remanded for further explanation of the law and regulations 
governing effective dates.  

Applicable law and regulations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 10 percent is warranted for the 
veteran's right ulnar neuropathy at any time beginning from 
October 6, 1996, the effective date of the grant of service 
connection.

The veteran has been granted benefits under 38 U.S.C.A. 
§ 1151 for ulnar neuropathy, and an initial 10 percent 
evaluation has been assigned for that disability, effective 
from October 1996, under 38 C.F.R. § 4.124a, DC 8516.  The 
veteran contends that a higher initial evaluation should be 
assigned.  

Under 38 C.F.R. § 4.124a, DC 8516 (2005), a 10 percent rating 
is warranted for mild incomplete paralysis of the ulnar nerve 
of either hand.  Moderate incomplete paralysis of the ulnar 
nerve in the major arm warrants a 30 percent evaluation.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than that for complete 
paralysis for a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  Severe paralysis of the major ulnar nerve warrants a 
40 percent evaluation, and complete paralysis of the major 
ulnar nerve warrants a 60 percent evaluation.

Facts

Initially, following an October 1996 surgical procedure 
involving the left axilla, the veteran complained of pain in 
the right hand.  The veteran reported that the pain was due 
to use of the right arm for placement of an intravenous fluid 
line during the left axilla surgery.  The veteran was given a 
splint for the right hand for support.  

In November 1996, there was weakness of the third, fourth, 
and fifth fingers.  Use of a splint and non-steroidal anti-
inflammatory medication had not reduced the symptoms.  The 
veteran reported lack or function and of sensation.  The 
right fifth finger was totally numb and without feeling, the 
fourth finger was moderately affected, and the third finger 
was only slightly affected.  On objective examination, there 
was decreased strength and decreased sensation.  The veteran 
was referred for physical therapy.  In February 1997, there 
was contracture and clawing.  More intensive physical therapy 
was recommended.

In March 1997, a new splint was issued.  There was marked 
weakness of abduction of the little finger and decreased 
sensation in the ulnar distribution.  In May 1997, there was 
obvious wasting of the interosseous muscles of the right 
hand, and there was some improvement of the clawing with the 
anti-claw splint.  There was a positive Tinnel's sign.

In September 1998, the veteran again sought treatment for his 
right ulnar neuropathy.  He complained of right arm pain.  
There was no change in the degree of atrophy, numbness, or 
weakness of the right hand, and the third, fourth, and fifth 
fingers remained involved.  

In April 1999, it was noted that there were focal sensory 
changes of the right fourth and fifth digits.  

At his August 2002 hearing before the Board, the veteran 
testified that he had pain in his right hand, muscle loss and 
numbness from the right little finger to the elbow.  He 
testified that the pain was a pins and needles feeling.  He 
testified that he was unable to lift an object, such as a 
book, with his right hand, or lifted them with difficulty, 
since he was unable to grip an object, or that, if he was 
holding an object in the right hand, such as a cup of water, 
he would lose his grip and drop it.  He testified that he was 
able to write, such as to sign his name, but was unable to 
write for any period of time.  He was unable to bend the 
little finger.  He was unable to spread his fingers apart.  
He testified that he was unable to continue his job as an 
activities director at a nursing home because he was unable 
to write in the residents' charts.  He last worked at that 
job in November 2000.  The veteran testified that the 
neuropathy was getting worse, including more wasting of the 
muscles, especially around the thumb.

On VA examination conducted in July 2003, there was 
impairment of fine motor movements, and weakness and 
clumsiness in the right hand.  There was complete numbness of 
the fourth and fifth fingers and intermittent numbness in 
digits one, two and three.  He reported numbness in the 
forearm and pain in the right forearm if he hit it.  He was 
working in maintenance in a nursing home.  Elbow flexion and 
extension and forearm pronation and supination were normal.  
Wrist extension and finger extension were described as normal 
strength.  There was no thenar atrophy.  There was weakness 
and atrophy of the adductor pollicis as well as the 
interosseous muscles.  Opponens pollicis strength was mildly 
diminished.  Coordination was normal.  There was increased 
loss of sensation in the right ulnar distribution.

Analysis

The veteran is right-hand dominant.  The evidence clearly 
shows that the veteran complained of pain and numbness 
immediately following a surgical procedure performed on 
October 6, 1996.  The following month, there was already 
weakness of the third, fourth, and fifth fingers.  The 
veteran required use of a splint to support the fingers.  

By March 1997, about six months later, there was already 
marked atrophy of the interosseous muscles of the right hand.  
The weakness and loss of function resulted in clawing of the 
fingers, requiring use of an anti-clawing splint.  Although 
use of an anti-clawing splint resulted in some improvement in 
the visible signs of clawing, nevertheless, the Board finds 
that the fact that clawing was present and required 
correction, and would be present currently without such 
treatment, partially meet the criterion for moderate 
disability due to ulnar nerve impairment.  

The medical evidence establishes that the veteran's right 
ulnar neuropathy has been progressing, with additional 
symptoms gradually appearing.  Initially, the fifth finger 
was most affected, then the third and fourth fingers showed 
some effects.  By the time of his August 2002 hearing before 
the Board, the veteran reported intermittent effects in the 
thumb and first finger, and some loss of muscles affecting 
the thumb.  The following year, on VA examination conducted 
in July 2003, there was weakness and atrophy of the adductor 
pollicis and of the opponens pollicis, the muscles that 
assist in movement of the thumb and use of the thumb in 
opposition to the fingers.  This progression of symptoms 
warrants a finding that the veteran's ulnar neuropathy has 
resulted in moderate disability, so as to warrant a 30 
percent evaluation, during the pendency of this appeal.  

Since the veteran was medically treated for clawing as early 
as six months after the initial, abrupt onset of symptoms, 
the Board finds that it is appropriate to assign a 30 percent 
evaluation for the entire period following the initial grant 
of service connection.  

The next higher evaluation, a 40 percent evaluation, requires 
a showing that the veteran has severe impairment due to ulnar 
nerve disability, and the highest schedular evaluation, a 60 
percent evaluation, requires a showing of complete paralysis 
of the ulnar nerve.  

The veteran reported loss of his job as activities 
coordinator in a nursing home because of his impaired ability 
to write, but the evidence also establishes that he regained 
employment and began working in maintenance in a nursing 
home.  The evidence that the veteran was able to work in 
maintenance is inconsistent with a determination that the 
veteran's right ulnar nerve disability is severe, as the 
veteran would be unable to maintain such employment without 
some use of his major hand.  The veteran has had 
opportunities to provide additional evidence since the July 
2003 VA examination, but has not indicated that his 
disability has increased in severity.  

The medical evidence establishes that the veteran can still 
move at least three digits and can use the thumb for 
opposition, although the force of that movement is 
diminished.  The veteran is able to perform some fine motor 
movements, although those movements are impaired.  The 
veteran is able to flex and extend the wrist and pronate and 
supinate the forearm.  Therefore, the criteria for severe 
ulnar nerve impairment or for complete paralysis are not met.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for right (major) ulnar neuropathy.  
Since the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 30 percent for right ulnar neuropathy.  


ORDER

An increased initial evaluation to 30 percent for right ulnar 
neuropathy is granted during the entire appeal period, 
subject to law and regulations governing the effective date 
of an award of monetary compensation.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


